Title: To Benjamin Franklin from Lord Howe, 20 June[–12 July 1776]
From: Howe, Rear Adm. Richard, Viscount
To: Franklin, Benjamin


Franklin’s fellow negotiator in London, David Barclay, had written him in March to say that Lord Howe was coming as a commissioner and was as well disposed as ever. After instructions to the Admiral and his brother were signed on May 6, Howe promptly left for America. He touched at Halifax in late June, learned that the General had sailed for New York, and followed him there. On the way he prepared a circular letter to the colonial governors, in which he enclosed a declaration to the American people. The circular informed the governors of his arrival and asked them to publicize the declaration, which announced that the commissioners were empowered to pardon those who promptly returned to their allegiance and to declare any colony or part of it to be at peace, and promised to reward all who helped to restore order.
At the same time the Admiral wrote this letter to Franklin and two others to Congressional delegates. Bad weather delayed him, as he says, and he did not arrive at Sandy Hook until July 12. He promptly sent the documents ashore under a flag of truce. They were in Washington’s hands on the 15th and before Congress on the 18th. Franklin was absent when they were delivered, and was sent for. When he entered the room he was given several letters sealed; he opened and looked at them, then handed them to the President and asked that they be read to Congress. On the 19th the circular letter and declaration were ordered published, and the next day Franklin was authorized, if he thought best, to reply to Lord Howe.
 

Eagle. June 20 [-July 12]. 1776.
I cannot my Worthy Friend, permit the Letters and Parcels which I have sent in the State I receiv’d them, to be landed without adding a word upon the subject of the injurious Extremities in which our unhappy Disputes have engaged us.
You will learn the Nature of my Mission from the Official Dispatches which I have recommended to be forwarded by the same Conveyance. Retaining all the Earnestness I ever express’d to see our Differences accomodated, I shall conceive, if I meet with the same Disposition in the Colonies which I was once taught to expect, the most flattering Hopes of proving serviceable in the Objects of the King’s paternal Sollicitude, by promoting the reestablishment of lasting Peace and Union with the Colonies. But if the deep rooted Prejudices of America and the necessity of preventing her Trade from passing into foreign Channells, must keep us still a divided People, I shall from every private as well as public motive, most heartily lament, that this is not the moment wherein those great Objects of my Ambition are to be attain’d; and that I am to be longer deprived of an Opportunity to assure you personally of the Regard with which I am your sincere and faithfull humble servant
Howe.


P.S. I was disappointed of the Opportunity I expected for sending this Letter at the Time it was dated, and have been ever since prevented by Calms and contrary winds, from getting Here to inform Genl. Howe of the Commission with which I have the Satisfaction to be charged, and of his being join’d in it.
  Sandy Hook. 12th. July.
    Howe
Subscrib’d to Benjmn. Franklin Esq. Philadelphia.Copy

